DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 09/27/2021 has been entered and considered. Upon entering claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 09/27/2021 have been fully considered and are persuasive. The rejection of claims 1-20 have been withdrawn.
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…providing power to an HDMI source, comprising: providing a signal to a presence line of a port; determining that an L-C circuit is present on the presence line when providing the signal; and in response to determining that the L-C circuit is present on the presence line, connecting a power source to a supply voltage line of the port.”
	Regarding claim 11 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…providing power to an HDMI source, comprising: a microcontroller configured to: provide a signal to a presence line of a port; determine that an L-C circuit is present on the presence line when providing the signal; and in response to determining that the L-C circuit is present on the presence line, connect a power source to a supply voltage line of the port.”
Claims 2-10 and 12-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836